Citation Nr: 1723216	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  01-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of basal cell and squamous cell carcinoma, to include as secondary to herbicide agent exposure.

2.  What evaluation is warranted for Parkinson's disease since October 15, 2009?

3.  What evaluation is warranted for lumbar spine degenerative disc disease from August 18, 2000 to May 16, 2006?

4.  What evaluation is warranted for lumbar spine degenerative disc disease from May 17, 2006 to March 24, 2013?

5.  What evaluation is warranted for lumbar spine degenerative disc disease since March 25, 2013?

6.  Entitlement to a separate compensable rating for bladder dysfunction due to lumbar spine degenerative disc disease.

7.  What evaluation is warranted for left lower extremity radiculopathy from August 18, 2000 to May 16, 2006?

8.  What evaluation is warranted for left lower extremity radiculopathy since May 17, 2006?

9.  What evaluation is warranted for right lower extremity radiculopathy from August 18, 2000 to May 16, 2006? 

10.  What evaluation is warranted for right lower extremity radiculopathy since May 17, 2006? 

11.  What evaluation is warranted for scars of the back associated with lumbar spine degenerative disc disease since August 18, 2000?

12.  What evaluation is warranted for posttraumatic stress disorder (PTSD) since February 22, 2011?

13.  Entitlement to a total disability rating based on individual unemployability prior to March 12, 2012.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

Following a February 2002 Board hearing before the undersigned which addressed the issue of entitlement to service connection for a low back disorder, the issue was subsequently denied by the Board and remanded by the Court of Appeals for Veterans Claims (Court) on several occasions.  The issue was then remanded by the Board in December 2013.  Entitlement to service connection for lumbar spine degenerative disc disease was granted in a January 2014 rating decision, and the issue was therefore granted and no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In March 2016, the Veteran perfected an appeal of a claim for an increased initial rating for lumbar spine degenerative disc disease, and therefore this downstream issue is on appeal before the Board.

In December 2013, the Board also remanded the issue of entitlement to service connection for a skin disorder, to include chloracne and dermatitis.  In June 2015, the RO granted entitlement to service connection for dermatitis, claimed as chloracne, and assigned a 10 percent evaluation.  As this constitutes a full grant of the benefit, this issue is no longer before the Board.  See Grantham, 114 F.3d 1156.

In a March 2015 rating decision, the Veteran was granted entitlement to a total disability rating based on individual unemployability in effective March 12, 2012.  This does not, however, constitute a full grant for the entire period that is currently on appeal, and the Veteran's attorney has also submitted evidence indicating that the Veteran was also unable to work due to service-connected disabilities beginning in 2000.  The issue of entitlement to a total disability rating based on individual unemployability prior to March 12, 2012 therefore remains on appeal.

The issues of entitlement to service connection for residuals of basal cell or squamous cell carcinoma; entitlement to increased ratings for PTSD, Parkinson's disease, and lumbar spine degenerative disc disease since March 25, 2013; and entitlement to a total disability rating based on individual unemployability prior to March 12, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From August 18, 2000 to May 16, 2006, the Veteran's lumbar spine degenerative disc disease was not manifested by forward flexion of the thoracolumbar spine of less than 60 degrees, combined range of motion of less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, nor was there muscle spasm on extreme forward bending or unilateral loss of lateral spine motion, and the Veteran's limitation of lumbar motion was not found to be "moderate."

2.  From May 17, 2006 to March 24, 2013, the Veteran's lumbar spine degenerative disc disease was not manifested by forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, nor was there listing of the whole spine, positive Goldthwaite's sign, or loss of lateral motion, and the Veteran's limitation of lumbar motion was not found to be "severe."

3.  From August 18, 2000 to May 16, 2006, the Veteran's right and left lower extremity radiculopathy manifested by no more than mild incomplete paralysis of the sciatic nerve.  At no time did the disabilities manifest as "moderate."

4.  From May 17, 2006 to the present, the Veteran's right and left lower extremity radiculopathy manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.  At no time did the disabilities manifest as "severe," and there was no muscle atrophy.

5.  The Veteran's scars associated with lumbar spine degenerative disc disease are not painful or unstable, do not have an area greater than 6 square inches (39 square centimeters), and do not cause any functional limitation.


CONCLUSIONS OF LAW

1.  From August 18, 2000 to May 16, 2006, the schedular criteria for an evaluation in excess of 10 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5235-5243 (2016); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5295 (2000).  

2.  From May 17, 2006 to March 24, 2013, the schedular criteria for an evaluation in excess of 20 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5235-5243 (2016); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5295 (2000).  

3.  From August 18, 2000 to May 16, 2006, the schedular criteria for an evaluation in excess of 10 percent for the Veteran's left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124a, Diagnostic Code 8520 (2016).

4.  Since May 17, 2006, the schedular criteria for an evaluation of 40 percent, but no higher, for the Veteran's left lower extremity radiculopathy have been met.
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124a, Diagnostic Code 8520.

5.  From August 18, 2000 to May 16, 2006, the schedular criteria for an evaluation in excess of 10 percent for the Veteran's right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124a, Diagnostic Code 8520.

6.  Since May 17, 2006, the schedular criteria for an evaluation of 40 percent, but no higher, for the Veteran's right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124a, Diagnostic Code 8520.

7.  The schedular criteria for an initial compensable rating for scars of the back associated with lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2016); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Lumbar Spine Degenerative Disc Disease

The Veteran contends that his lumbar spine degenerative disc disease warrants an initial rating higher than 10 percent from August 18, 2000 to May 16, 2006, and higher than 20 percent since May 17, 2006.  At a February 2002 Board hearing addressing entitlement to service connection for the lumbar spine, the Veteran stated that he had frequent back pain and that although he worked a full 40-hour work week as a door-to-door salesman, he sometimes missed work because of his low back disorder.  A letter dated in September 2005 from the Veteran's sister stated that he has had worsening pain in the back and numbness of the leg.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

This issue arises from a disagreement with the initial rating assigned for lumbar spine degenerative disc disease, effective August 18, 2000.  During the pendency of this appeal, VA promulgated new regulations for the evaluation of disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The amendments above have established the effective dates without a provision for retroactive application.  Thus, the amendments may be applied as of, but not prior to September 26, 2003.  The Board notes that while the amended regulations therefore cannot be applied to the period on appeal from August 18, 2000 to September 26, 2003, as the evidence discussed below shows that no higher ratings can be assigned under either criteria, further discussion of this rule is not necessary.

The Veteran's low back disability is currently rated under Diagnostic Code 5003-5242, for degenerative arthritis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2016).  

Under the regulations in effect prior to 2003, sacroiliac injury and weakness and lumbosacral strain were rated under Diagnostic Codes 5294 and 5295.  38 C.F.R. § 4.73, Diagnostic Codes 5394-5395 (2000).  A 10 percent rating is assigned when there is characteristic pain on motion.  A 20 percent rating is assigned where there is evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating applies for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Forty percent is the highest rating available under Diagnostic Codes 5294-5295.  Id.

Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Under the pre-amended Diagnostic Code 5292, a 20 percent rating is warranted where the evidence demonstrates moderate limitation of motion of the lumbar spine.  If severe limitation of motion is shown, then a 40 percent rating is warranted.  Forty percent is the highest rating available under Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

Effective September 26, 2003, the regulations regarding diseases of and injuries to the spine under Diagnostic Codes 5235-5242 were revised.  Under these regulations, a spine disability is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The new criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for (1) forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; (2) a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; (3) muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; (4) or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but less than 60 degrees; (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or (3) there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when (1) forward flexion of the thoracolumbar spine is 30 degrees or less, or (2) there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2016).

Disabilities of the spine can also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016) or 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000) when intervertebral disc syndrome is present.  In this case, however, the Veteran has not been found to have intervertebral disc syndrome, nor has he alleged that he has been diagnosed with this disorder.  The September 2012 and March 2015 VA examiners specifically noted that the Veteran did not have intervertebral disc syndrome.  There is also no evidence that the Veteran has had any incapacitating episodes (a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) during the stages currently being decided.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2016).  The Board therefore finds that the rating criteria for intervertebral disc syndrome are not applicable to the issue on appeal and will not be discussed further.

Disabilities of the joints can also be assigned a primary evaluation under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  In this case, because the Veteran is already in receipt of a rating of 10 percent or higher for his lumbar spine disability throughout the period on appeal, and no higher rating can be assigned based on Diagnostic Code 5003, this diagnostic code will not be further discussed.

The Board has reviewed all of the evidence of record, and finds that ratings higher than 10 percent from August 18, 2000 to May 16, 2006 and higher than 20 from May 16, 2006 to March 24, 2013 are not warranted.

In March 2003, the Veteran attended a VA examination.  The Veteran reported having constant pain and increased pain in the lower extremities with sitting and standing.  Physician examination found forward flexion to 85 degrees, right lateral bending to 20 degrees, left lateral bending to 15 degrees, right lateral rotation to 38 degrees, and left lateral rotation to 35 degrees.  There were no paraspinal muscle spasms and some tenderness on the right sciatic nerve.  X-rays showed degenerative disk disease, status post lumbar laminectomy.

The Veteran next attended a VA examination in May 2006.  He reported having chronic low back pain.  His medical records showed that he managed his pain with anti-inflammatories, muscle relaxers, narcotics, and physical therapy.  The Veteran reported having severe flare ups of back pain every day which caused additional limitation of motion and required bed rest, as well as back weakness.  He stated that he was able to eat, groom, bathe, toilet, and dress himself, that he had trouble driving due to stiffness, and that he was unable to participate in recreational activities.  He reported being incapacitated on various occasions, but never being put on bed rest by his doctor.  Physical examination found forward flexion to 50 degrees with limitation due to severe pain, extension to 20 degrees, with limitation due to moderate pain, and left and right lateral flexion and rotation all to 30 degrees, with limitation due to severe or moderate pain.  The Veteran could not demonstrate repetitive motion due to severe pain.  The Veteran was noted to walk to a slow and guarded manner, without any ambulatory aids.  

The Veteran also attended a VA examination in September 2012.  He reported having daily low back pain that was moderate to severe and constant.  He denied any surgeries in the past year or incapacitating flare ups needing admission.  He was diagnosed with degenerative disc disease of the lumbar spine, but he did not have intervertebral disc syndrome.  Range of motion testing found forward flexion to 65 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 10 degrees.  There was painful motion at 0 degrees at all ranges of motion.  After repetitive motion, range of motion was unchanged.  The examiner noted that the Veteran had functional limitation due to excess fatigability, pain on movement, and interference with sitting, standing and/or weight-bearing.  There was tenderness to palpation and guarding/muscle spasm, but this did not result in abnormal gait or spinal contour.  The examiner found that there was bilateral leg radiculopathy, but found no other neurologic abnormalities, such as bowel or bladder problems.  The Veteran used a brace to assist with walking.  The examiner found that the condition would prevent physical employment, but not sedentary employment.

The Veteran's VA treatment records show frequent complaints of chronic low back pain throughout the period on appeal.  In January 2001, he reported chronic back pain and stated that he was unable to complete his physical therapy.  He again reported chronic back pain in March 2001, and reported that his back had locked up on him in December.  In April 2001, the Veteran arrived independently ambulatory with no assistive device and in no apparent acute distress.  He had active range of motion within functional limits, and there were no paraspinal muscle spasms.  In May 2002, he reported increased back pain, but was able to do all activities of daily living without modification, such as putting on shoes and socks.  In June 2002, the Veteran reported that he did a lot of driving for work, which caused lower back pain.  In September 2012, the Veteran reported that he could hardly walk due to pain prior to an epidural injection, but his condition had since improved.

The Veteran's private treatment records also show complaints and treatment for low back pain.  An October 2005 MRI showed disc bulging and narrowing.  In July 2010, the Veteran reported constant throbbing, burning, and shooting back pain that radiated into his right leg and foot and increased with any activity involving bending or lifting.  Physical examination found point tenderness.  The Veteran reported increased back pain in February 2011 that radiated to the left leg.  In June 2011, the Veteran reported continued intermittent low back pain which throbbed and radiated down both legs.  He reported that the pain worsened after yard work and throughout the day.  Physical examination found no tenderness or weakness.  At a December 2011 evaluation, the Veteran had no pain, spasms, or bony abnormalities in the low back, and he had full range of motion.

The Board has reviewed all of the evidence of record, and for the period of August 18, 2000 to May 16, 2006, the preponderance of the evidence is against finding that an increased rating is warranted under both the pre- and post-amended versions of the VA regulations.  Normal forward flexion of the thoracolumbar spine is 90 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2016).  At the March 2003 examination, the Veteran had forward flexion to 85 degrees, which is only 5 degrees short of full forward flexion motion.  This range of motion is well above the requirement for a 20 percent rating based on limitation of forward flexion under the revised VA regulations.  It also indicates that the limitation of motion is only "mild," and cannot be considered "moderate" so as to allow a 20 percent rating under the pre-amended regulations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  Although the VA examiner did not measure the Veteran's thoracolumbar spine extension, his combined range of motion even without this measurement was already 193 degrees, and thus too high for a 20 percent rating under the revised regulations, which assigns 20 percent with the combined range of motion is not greater than 120 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2016).  These findings are supported by the Veteran's VA treatment records, which show that he did complain of back pain, but remained ambulatory, without the need for assistive devices, and in May 2002 was noted to be able to do all activities of daily living.  There is no evidence of any muscle spasm or guarding sufficient to result in abnormal gait or spinal contour, nor was there ever found to be muscle spasm on extreme forward bending or unilateral loss of lateral spine motion.  The Board is therefore unable to find that at any time from August 18, 2000 to May 16, 2006 did the Veteran have more than "mild" limitation of lumbar motion.

The Board is also unable to assign a 20 percent evaluation for this period under the pre-amended criteria of 38 C.F.R. § 4.73, Diagnostic Code 5295 (2000).  The Veteran did have characteristic pain on motion, but the VA examiner noted that there were no paraspinal muscle spasms.  An April 2001 VA treatment record also noted no paraspinal muscle spasms, and at no time has the Veteran's treatment records shown that he did have muscle spasms during that period.  The Veteran's range of motion testing showed right lateral bending to 20 degrees, left lateral bending to 15 degrees, right lateral rotation to 38 degrees, and left lateral rotation to 35 degrees, indicating that he did not have a loss of lateral spine motion.  The Board is therefore unable to assign a 20 percent rating under Diagnostic Code 5294.  38 C.F.R. § 4.73, Diagnostic Code 5295 (2000).  

A higher rating than 20 percent is also not warranted for the period from May 16, 2006 to March 24, 2013 under either the pre-amended or revised regulations.  The Veteran was not shown, at any time, to have forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2016).  While the Veteran did have painful motion at 0 degrees at the September 2012 VA examination, the Board does not find that this would allow for a higher rating.  VA regulations do allow for consideration of a Veteran's pain and its impact on his functional mobility when assigning evaluations.  See 38 C.F.R. § 4.40 ("Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.").  Under 38 C.F.R. § 4.59, with any form of arthritis, actually painful joints are entitled to at least the minimum compensable rating.  See also Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) ("Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an 'actually painful, unstable, or malaligned joint [].'").  In this case, however, the Veteran has already been assigned 20 percent, which is more than the minimum compensable rating.  

The provisions of 38 C.F.R. § 4.59 clearly state that painful motion may entitlement to Veteran to "at least the minimum compensable rating" for a joint, but does not indicate any criteria or guidance regarding the assignment of a rating even higher than the minimum rating due to pain alone.  To be assigned a rating higher than the minimum rating, the Veteran must actually show the inability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance."  38 C.F.R. § 4.40.  At the September 2012 VA examination, the Veteran was able to perform ranges of motion to 65 degrees, although there was pain while doing this motion.  The presence of pain did not prevent the Veteran from performing this motion, and there is no evidence indicating that his pain is, at any time, so debilitating that he is not able to perform these motions.  Pain, by itself, does not constitute functional loss, but, rather, there must be actual limitation of motion that is caused by pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  The Board also acknowledges that at the May 2006 VA examination, the Veteran was unable to perform repetitive motions due to pain.  The record does not indicate, however, whether the Veteran was merely unwilling or actually functionally prevented from performing these motions, and his ability to perform repetitive motions without any further loss of range of motion at the September 2012 VA examination indicates that the Veteran does not have actual loss of motion, despite having severe pain when performing such motions.  There is also no clinical evidence indicating a measurable loss of range of motion due to flare ups which would allow for a higher rating.  Although the Veteran has asserted increased pain and weakness during flare ups which make mobility much more difficult, at the September 2012 VA examination, the Veteran did not report any flare ups that impacted the function of his back.

Under the pre-amended regulations, the Board finds that a 20 percent evaluation is also appropriate.  The Veteran's forward flexion was found to be decreased to 50 degrees and 65 degrees, but this is still more than half of the normal range of motion, and is not found to be more than "moderate."  38 C.F.R. § 4.73, Diagnostic Code 5292 (2000).  While the Veteran did have marked limitation of forward bending, he had full bilateral lateral flexion and rotation at the May 2006 VA examination and bilateral lateral flexion and rotation of 15 and 10 degrees at the September 2012 VA examination.  The Veteran was often noted to walk in a slow and guarded manner, but continued to be able to ambulate under his own power without the requirement of a cane or walker.  Physical examinations found no significant abnormality in his lumbar spine.  The Veteran was not at any time during this period found to have listing of the whole spine to the side, nor was it ever indicated that he had a positive Goldthwaite's sign.  The Board therefore finds that the Veteran does not have "severe" lumbosacral strain, the criteria for a 40 percent rating are not more nearly approximated, and a higher rating under 38 C.F.R. § 4.73, Diagnostic Code 5295 (2000) is not warranted.

The Board considered the Veteran's lay statements regarding the functional impact of his service-connected lumbar spine disorder.  The Veteran is competent to report his own observations with regard to the severity of his lumbar spine disability, including reports of pain and decreased mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has stated that back pain makes walking and driving more difficult and made him less able to perform his job as a door-to-door salesman or fundraiser.  These statements are credible and consistent with the rating assigned.  The occurrence of back pain while performing such activities is not an additional symptom, but rather the practical effect of the symptoms of pain and limited range of motion which have been clinically observed and measured in the Veteran's medical records.  To the extent that the Veteran argues his symptomatology is more severe than was shown on evaluation, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

The Board has also considered whether additional evaluations can be assigned for any other associated, objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, Note (1).  The Veteran has already been granted service connection for right and left lower extremity radiculopathy, and the issue of whether a separate compensable rating is warranted for bladder impairment is addressed in the remand below.  There is no evidence of any additional neurological impairment that have yet to be evaluated.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim, and a rating higher than 10 percent from August 18, 2000 to May 16, 2006 and higher than 20 percent from May 16, 2006 to March 24, 2013 for lumbar spine degenerative disc disease is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

The question of what evaluation is warranted for lumbar spine degenerative disc disease for the period of March 25, 2013 to the present is addressed in the remand below.

Right and Left Lower Extremity Radiculopathy

The Board has also considered whether the Veteran's right and left lower extremity radiculopathy can be assigned higher initial ratings than those currently assigned.  In a January 2014 rating decision, the Veteran was granted entitlement to service connection for right and left lower extremity radiculopathy, which each lower extremity assigned a 10 percent rating, effective August 18, 2000, and a 20 percent rating, effective May 17, 2006.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2016).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.

The Veteran's lower extremity radiculopathy is rated under Diagnostic Code 8520, for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Board finds that this is the correct diagnostic code to apply, as it was confirmed by both the September 2012 and March 2015 VA examiners that the nerve affected in both lower extremities was the sciatic nerve.

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating is warranted when there is moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is warranted when there is moderately severe incomplete paralysis of the sciatic nerve; and a 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  With sciatic nerve involvement, the maximum rating to be assigned for neuritis not characterized by organic changes is "moderately severe" incomplete paralysis.  38 C.F.R. § 4.123.

In March 2003, the Veteran attended a VA examination, and was found to have normal flexion and extension of the ankle and foot, there was no loss of sensation in the left lower extremity, and there was diminished sensation in the right lower extremity.  The Veteran had a positive straight leg raise on the right at 45 degrees and on the left at 70 degrees.  At a VA examination in May 2006, the Veteran reported having right leg neuritis pain, and left thigh and right leg numbness.  The examiner noted that the Veteran's chronic right leg pain was neuritis in nature and the result of permanent nerve damage.  The Veteran walked in a slow and guarded manner without any ambulatory aids.  His muscle strength in the lower extremities was slightly decreased, and he was found to have sensory deficits in the left leg and paresthesias of the right side from the hip to the foot.  There was no muscle atrophy, muscle tone was intact, and muscle strength in the lower extremities diminished to 4/5.

At a January 2012 VA examination, the Veteran reported having weakness in his legs with stumbling.  The Veteran reported moderate paresthesias/dysesthesias in the left lower extremity and severe numbness in the right lower extremity.  Physical examination found no atrophy, reflexes were normal, and senses were decreased in the right thigh/knee and lower leg/ankle and were absent in the right foot/toes.  There were no trophic changes, but gait was noted to be abnormal.  The examiner diagnosed the Veteran with neuropathy.

At a September 2012 VA examination, senses in the right and left lower legs were decreased, and the Veteran was found to have moderate bilateral paresthesias/dysthesia.  The examiner found that there was moderate radiculopathy affecting the sciatic nerves of both legs.  

At a March 2015 VA examination, the Veteran had decreased strength in the right lower extremity, but no muscle atrophy.  Reflexes were absent in the right knee and hypoactive in the bilateral ankles.  Senses in the right lower extremity were absent and in the left lower extremity were decreased.  The examiner found that the Veteran had moderate constant pain and paresthesias/dysesthesias and severe numbness in the right lower extremity and severe constant pain and moderate paresthesias/dysesthesias/numbness in the left lower extremity.  She indicated that the Veteran had moderate radiculopathy in the sciatic nerve of both lower extremities.  The examiner also stated that the disability did not impact the Veteran's ability to work.

The Veteran's VA and private medical records show extensive complaints related to bilateral lower extremity pain, numbness, and weakness.  A September 2005 letter from Dr. S.J. stated that the Veteran had chronic back pain and neuritic right leg pain as a result of permanent nerve damage.  A treatment record shows that in September 2005, the Veteran reported having severe numbness in his left thigh and in the right buttocks.  In January 2006, he reported that the bottom of his left thigh would become numb, and in July 2007, he reported left thigh pain that impacted sleep, mood, general activity, work, ability to concentrate, and social interaction.  In January 2008, it was noted that his right leg was dragging after activity.  In September 2008, the Veteran's right foot toes were somewhat cool to the touch, and there was decreased sensation to touch, no cyanosis or edema, good range of motion, and pain.  The Veteran's gait was noted to be "somewhat awkward."  The Veteran had mild bilateral leg weakness and decreased reflexes in June 2009.  In July 2010, the Veteran reported right leg and foot pain that was constantly throbbing, burning, and intermittently sharp shooting pain.  The Veteran reported no tingling or paralysis.  Physician examination found that there were decreased reflexes and hypesthesia to light touch in the right lower extremity.  There was decreased vibratory sensation in both lower extremities.  At various appointments in 2010 and 2011, the Veteran reported numbness in his right leg and radiating pain into his lower extremities.  At a December 2011 evaluation, the Veteran had full strength and range of motion in the lower extremities.  In January 2012, the Veteran reported having difficulty walking and imbalance/falling, and in November 2012, the Veteran reported that prior to his injection, his chronic leg pain made it difficult to walk and he felt "almost paralyzed."  The examiner noted that the Veteran frequently extended alternate legs and did some weight shifting.

The Veteran reported having more episodes of numbing in the lower extremities and frequent falls in February 2013, and in March 2013, the Veteran reported that his leg pains were getting worse, and that while getting out of bed his legs gave way.  He was found to have normal light touch and strength in May 2014, and in October 2014 he was found to have slightly decreased strength in the lower extremities, with limitations to overall balance and coordination.  A November 2014 neurology consultation found normal strength in the lower extremities and normal sensation.  In December 2014 and January 2015, the lower extremities had range of motion within full limits.  The Veteran was noted to have limitations in bilateral lower extremity strength, and he had a somewhat unsteady gait.  A June 2015 neurology consultation reported falling two or three times in the past couple of months.  The Veteran had normal light touch and strength, with decreased temperature in the right lower extremity.  A July 2015 neurology consultation found normal strength in the lower extremities, normal sensation, and gait was not stopped or shuffling.  In March 2016, the Veteran denied any recent falls or feeling weak or having balance issues due to his left leg.  In September 2016, the Veteran denied any numbness, tingling, or weakness.

After reviewing all of the evidence of record, the Board finds that from August 18, 2000 to May 16, 2006, the 10 percent evaluation assigned is appropriate, and no higher rating is warranted.  At the March 2003 VA examination, the Veteran did report having increased pain in his lower extremities with sitting and standing.  There was loss of sensation in the right leg, but not the left, and strength was normal.  The Veteran's straight leg raising tests were positive, which establishes that the Veteran's lower extremity pain is related to his lumbar spine disability, but does not indicate any further level of impairment in the lower extremities.  The Veteran's VA and private treatment records do not show any complaints of pain or functional impairment in the lower extremities prior to May 17, 2006.  In September 2005 and January 2006 he did complain of numbness, but there is no indication that it caused functional impairment during that period.  As there is no evidence of functional impairment caused by radiculopathy in either the right or left leg prior to May 17, 2006, the Board finds that the Veteran's disability during this period is no more than "mild," and a rating higher than 10 percent is not warranted.  38 C.F.R. §§ 4.6, 4.124a, Diagnostic Code 8520.

Since May 17, 2006, the Board finds that the assignment of a 40 percent rating, but no higher, is warranted.  The Veteran's medical records show that he has had varying levels of impairment in his lower legs.  On some evaluations, he describes the pain as severe and almost preventing ambulation, while at other evaluations he denied any numbness or weakness in the lower extremities.  Despite his oscillating walking ability, it is clear from the record that on numerous occasions he was noted to have an unsteady or shuffling gait, and the Veteran has reported falling on multiple occasions.  In January 2008 it was noted that the Veteran's right leg was dragging, and the Veteran has described his disability as being, at times, "paralyzing."  He has reported having severe difficulty standing, getting out of bed, and driving.  The Board acknowledges that these are significant symptoms indicating that since 2006, his lower extremity disability has significantly worsened.  The Board therefore accepts that this level of impairment constitutes "moderately severe" incomplete paralysis, and assigns a 40 percent rating for each leg since May 17, 2006.

The Board does not, however, find that these symptoms constitute a disability that is "severe," and a rating higher than 40 percent is not warranted.  The Veteran was still found to be able to adequately ambulate at most times, and while his senses have been found to be greatly decreased, his muscle strength has always been found to be either normal or only decreased to 4/5.  There also has been no evidence of any physical or trophic changes in the Veteran's lower extremities at any time.  When evaluating incomplete paralysis in the sciatic nerve, "moderately severe" is the highest rating that can be assigned when the disability is not characterized by organic changes.  38 C.F.R. § 4.123.  Furthermore, the rating criteria themselves specify that "severe" incomplete paralysis must be accompanied by "marked muscle atrophy."  The May 2006 VA examiner found no muscle atrophy, and muscle tone was intact.  The January 2012, September 2012, and March 2015 VA examiner found no muscle atrophy, and the September 2012 VA examiner specifically noted that there were no trophic changes.

The preponderance of the findings of the VA medical examiners have described the Veteran's overall disability level as "moderate."  While the January 2012 VA examiner found "severe" numbness in the right lower extremity, there was no paresthesias/dysesthesias or pain.  The left lower extremity had "moderate" paresthesias/dysesthesias, and no numbness or pain.  The September 2012 VA examiner found "moderate" paresthesias/dysesthesias in the lower extremities, and while the pain in the lower extremities was "severe," there was no numbness, and the examiner summarized the overall severity of the Veteran's radiculopathy as "moderate."  The March 2015 VA examiner found that the right lower extremity had "moderate" pain and paresthesias/dysesthesias and "severe" numbness, while the left lower extremity had "severe" pain and "moderate" paresthesias/dysesthesias and numbness.  She found that the overall level of severity in both the right and left lower extremities was "moderate."

Overall, such findings do not reflect "severe" radiculopathy that could entitle the Veteran to higher ratings above 40 percent for both lower extremities.  The medical and lay evidence of record therefore does not demonstrate manifestations consistent with "severe" radiculopathy.  At no time has any competent medical professional indicated that the Veteran's lower extremity radiculopathy was best characterized as "severe" or found evidence of marked muscle atrophy.  

Although the Veteran is competent and credible to describe his bilateral lower extremity radiculopathy symptomatology, the lay statements of the Veteran do not provide any description of symptoms that would be indicative of ratings higher than 10 percent prior to May 17, 2006 or higher than 40 percent thereafter for either lower extremity.  His statements are credible and consistent with the ratings assigned, but to the extent that the Veteran argues his symptomatology is more severe than was shown on evaluation, his statements must be weighed against the other evidence of record, and they are outweighed by the competent medical evidence, including the examination findings of trained health care professionals.  See Jandreau, 492 F.3d 1372, 1376-77.

The Board also notes that no higher rating may be awarded on the basis of pain, as pain is taken into consideration in the very general rating criteria for organic diseases of the central nervous system.  See 38 C.F.R. § 4.123 (Characteristics of peripheral neuritis to be considered when assigning an evaluation include "loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating.").  

There is therefore no basis for assignment of ratings higher than 10 percent for both the right and left lower extremity from August 18, 2000 to May 16, 2006 or higher than 40 percent for both the right and left lower extremity from May 17, 2006 to the present.  In reaching these conclusions, the Board has again considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

Scars of the Back

The Board also finds that a separate compensable rating for scars of the back associated with the Veteran's service-connected lumbar spine degenerative disc disease is not warranted.

This issue arises from a disagreement with the initial rating assigned for lumbar spine degenerative disc disease and its associated residuals, effective August 18, 2000.  During the course of the Veteran's appeal, VA revised the rating criteria for evaluating scars, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008).  Because the Veteran was not granted entitlement to service connection for lumbar spine degenerative disc disease and associated scars until December 2013 and January 2014 rating decisions, the Board has considered whether a separate compensable rating may be awarded under either the regulations in effect prior to 2008 or the revised regulations.

Under both the current regulations and the regulations in effect prior to October 23, 2008, scars of other than the head, face, or neck that are deep or that cause limited motion are rated 10 percent disabling if involving an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Superficial scars of other than the head, face, or neck, which do not cause limited motion and which cover an area or areas of 144 square inches (929 square centimeters) or greater are assigned a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2016); 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A deep scar is one associated with underlying soft tissue damage, while a superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2). 

Under the regulations in effect prior to 2008, superficial and unstable scars or superficial scars which were painful on examination were assigned a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2008).  An unstable scar was defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  Other scars were to be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  Under the revised regulations, Diagnostic Code 7804 assigns a 10 percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  

The Board has considered the above regulations and all evidence of record, and finds that a compensable rating for the Veteran's scars on his back associated with his lumbar spine laminectomy surgeries is not warranted.

The Veteran's medical records indicate that he underwent lumbar spine laminectomy surgeries in 1983 and 2013, resulting in surgical scars along the lumbar spine.  A March 2003 VA examination noted a 6 inch healed scar in the midline in the regional lumbosacral spine.  A May 2006 VA examination noted a surgical scar, midline, which was 22 centimeters long.  It was not hyper- or hypopigmented, and had no erythema, edema, or tenderness.  In July 2010, it was noted that the Veteran had a well-healed surgical scar from the sacral apex to L3-4.  At a March 2015 VA examination, the examiner noted that the Veteran did have scars related to his lumbar spine disability, but that none of the scars were painful or unstable and they did not have an area equal to or greater than 39 square centimeters.

The preponderance of the evidence is therefore against a finding that an initial compensable rating is warranted for the Veteran's scars.  There is no medical or lay evidence that the Veteran's has any scars which meet any of the criteria for a 10 percent rating under any of the applicable diagnostic codes for both the regulations in effect prior to 2008 and the revised regulations.  The Veteran's scars are linear surgical scars, and they have not been found to be painful or unstable at any time, nor has the Veteran alleged that they are.  They do not involve an area greater than 6 square inches (39 square centimeters).  There is also no evidence of limitation of motion or function attributable to the scars.  No additional higher or alternative ratings under a different diagnostic code can be applied in this case, as the Veteran's scars do not meet the criteria for a compensable rating under any of the scar diagnostic codes.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The question of entitlement to referral for consideration of an extraschedular rating for any of the issues decided above has not been argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  It will therefore not be addressed at this time.  The Board notes that while the appellant's attorney has raised the issue of entitlement to a total disability rating based on individual unemployability prior to March 12, 2012, this issue is addressed in the remand below.


ORDER

Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease from August 18, 2000 to May 16, 2006 is denied.

Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease from May 16, 2006 to March 24, 2013 is denied.

Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy from August 18, 2000 to May 16, 2006 is denied.

Entitlement to a rating of 40 percent, but no higher, for left lower extremity radiculopathy since May 17, 2006 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy from August 18, 2000 to May 16, 2006 is denied.

Entitlement to a rating of 40 percent, but no higher, for right lower extremity radiculopathy since May 17, 2006 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a separate compensable rating for scars of the back associated with lumbar spine degenerative disc disease is denied.


REMAND

Basal Cell and Squamous Cell Carcinoma

The Veteran contends that he has residuals of basal cell and squamous cell carcinoma which were caused by exposure to Agent Orange and other herbicide agents during his service in Vietnam.  In an October 2012 brief, the Veteran's representative argued that the Veteran's exposure to dioxin and benzene led to his squamous and basal cell carcinoma, and articles were submitted supporting this relationship.  These articles state that exposure to metals and combustion products may increase risk of skin cancer, including squamous and basal cell carcinoma.

The Veteran's private treatment records show that he began receiving frequent, intermittent treatment for lesions on his face and upper body by at least 1992.  In March 1992, he was found to have basal cell lesions on the upper lip, arm, and wrist, and a superficial squamous cell carcinoma on the back.  In December 2004, the Veteran underwent biopsies of five skin lesions, and was found to have two solar keratosis lesions and two basal cell carcinoma lesions.  In December 2007, he was found to have an ulcerated basal cell carcinoma on the neck and the back, and in December 2008, he was found to have multiple additional basal cell carcinomas on the check, shoulder, and flank, and a pale cell acanthoma on the knee.  In January 2009, the Veteran had surgical removal of a basal cell carcinoma tumor on the cheek.  A September 2009 biopsy revealed a squamous cell carcinoma on the left nasal sidewall.  In October 2016, a squamous cell carcinoma was excised from the Veteran's left wrist, and in February and March 2005, he was diagnosed with keratotic and superficial basal cell lesions on the face, trunk, arm, and back.

The Veteran attended a VA examination with a physician in July 2014 and reported having had numerous actinic keratosis and skin cancers excised.  The Veteran recalled blistering sunburns as a child but none during military service.  The Veteran was noted to be blue-eyed and reported sunburning easily.  The examiner reviewed the claims file and stated that the Veteran had previous skin cancers, but that she was not aware of any medical literature indicating a causal relationship between Agent Orange and later development of skin cancers.  She also stated that there was a predisposition to development of skin cancer in blue-eyed, fair-skinned people like the Veteran, particularly those who had sunburns.  She opined that it was therefore less likely than not that his skin cancers were related to military service and were more likely than not due to blistering sunburns prior to military service as well as genetic factors.

Unfortunately, the Board finds this medical opinion to be inadequate to decide the issue at this time.  The VA examiner based her opinion largely on not being "aware of any medical literature indicating a causal relationship between Agent Orange exposure and later development of skin cancers."  The Veteran's attorney, however, has submitted selections of medical literature which addresses the relationship between chemicals such as benzene and dioxins and the development of skin cancer.  This issue is therefore remanded in order to obtain an addendum medical opinion addressing this literature and whether it indicates that a relationship between herbicide agent exposure and the Veteran's basal cell and squamous cell carcinoma may exist.

Lumbar Spine Degenerative Disc Disease since March 25, 2013

The Veteran's VA treatment records include numerous references to having undergone a bilateral decompressive laminectomy of the lumbar spine on March 25, 2013 at a private hospital.  These records have not, however, been obtained and associated with the claims file.  As this surgery relates directly to the question of what evaluation is warranted for lumbar spine degenerative disc disease, an attempt to obtain these records must be made prior to further adjudication, to include consideration of whether a temporary total evaluation may be warranted for the period following this surgery.  See 38 C.F.R. § 4.30 (2016) (A temporary total evaluation may be assigned following hospital discharge or outpatient treatment after surgery necessitating convalescence for a service-connected disability.).

Bladder Dysfunction due to Lumbar Spine Degenerative Disc Disease

When evaluating a spinal disability, any associated objective neurologic abnormalities, including bowel or bladder impairment are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2016).  The Veteran's medical records clearly show that he has complained on many occasions of bladder impairment, including incontinence, and takes medication for this condition.  At the March 2003 VA examination, he reported some difficulty with bladder control, and at the May 2006 VA examination, he reported increased bladder frequency.   In January 2006, the Veteran was seen for back pain and neurogenic bladder, and in October 2006 and January 2007 he was again noted to have neurogenic bladder in connection to his lumbar spine disorder.  In April 2014, he reported chronic bladder incontinence for the past 10 years, and in December 2015 reported having some "urinary dribbles."

The Board therefore finds that the Veteran clearly has bladder impairment, and the record indicates that it may be a neurological manifestation of his lumbar spine disability; however, the Veteran also has many comorbidities which have also been possibly linked to bladder impairment.  The Board therefore remands this question as a separate issue in order to obtain an addendum medical opinion regarding whether the Veteran's bladder incontinence is a manifestation of his service-connected disability and, if so, whether a separate compensable rating is warranted.

PTSD

The Veteran also contends that his service-connected PTSD warrants an initial rating higher than 50 percent.  The Veteran's representative has submitted statements indicting that the Veteran has homicidal and suicidal thoughts, including plans, and that he is a danger to himself and others, and therefore a higher rating of 70 or 100 percent is warranted.

The Veteran was most recently afforded a VA examination in February 2015, at which the examiner noted that the records indicated a history of suicidal ideation, but no current suicidal ideation, intent, or plan.  The examiner did not further discuss any medical records, including any reports of suicidality, and found that the Veteran's symptoms were only "moderately impairing."

In March 2015, the Veteran's attorney wrote to VA that the Veteran's symptomatology had increased and that he had become reclusive, with suicidal ideation.  The Veteran's VA treatment records also show occasional endorsements of suicidal thoughts.  A June 2013 treatment record notes that the Veteran was suicidal and had a plan with a gun.  He reported feeling suicidal for the past 2 or 3 years.  In January 2015, he reported being very sad and depressed.  He was found not to be in imminent threat of self-harm, although he did have the means to end his life.

The Board therefore finds that the Veteran's attorney has indicated that the Veteran's PTSD symptoms have either worsened since his February 2015 VA examinations or are more severe than shown on VA examination, and this assertion is supported by medical evidence of record.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board therefore remands this issue in order to obtain a new VA examination to assess the current severity of his service-connected PTSD.

Parkinson's Disease

The Board also finds that entitlement to an increased rating for Parkinson's disease must be remanded in order to afford the Veteran a new and more comprehensive VA examination.  

The Veteran's VA and private treatment records show that in June 2010, he reported having constant right arm tremors, and in July 2010, he was noted to have muscle trigger points and myospasm, and was diagnosed with tremor and muscle spasm.  In October 2010, the Veteran reported constant tremors that had become more severe and caused difficulty with feeding, grooming, and dressing himself.  The Veteran reported continued tremors in February 2011 which were worse on some days.  He stated that they interfered with shaving, brushing his hair, or holding a fork or cup, and that they were most severe when eating or writing.  He stated that the tremors embarrassed him and kept him from going out in public.  A May 2012 brain scan found decreased activity in the right, which was suggestive of early Parkinsonian Syndrome.

A January 2013 letter from neurologist D.C. stated that the Veteran had been diagnosed with Parkinson's disease.  An April 2014 letter from the Veteran's attorney stated that the Veteran's Parkinson's disease caused imbalance, loss of use of the legs, and hand tremors that prevent him from being able to write or to hold objects.

The Veteran has attended two VA examinations, but they are inadequate to decide the claim at this time.  A January 2012 VA examination, the VA examiner found that the Veteran did not have a current diagnosis of Parkinson's disease, but did have reported tremors.  At a March 2015 VA examination, the examiner found that the Veteran had mild stooped posture, bradykinesia/slowed motion, loss of automatic movements, and muscle rigidity.  He added that the Veteran's tremor was an essential tremor and not due to Parkinson's disease.  At a November 2016 examination for aid and attendance, the Veteran reported continued tremors that interfered with writing and self-care.  It was noted that the tremor caused weakness and incoordination.

The Veteran's prior VA examinations included extremely limited information regarding the symptoms associated with the Veteran's tremors/Parkinson's disease, and the January 2012 and March 2015 VA examinations instead appeared to focus on their lack of a finding of a current diagnosis of Parkinson's disease.  The Board points out that the Veteran's initial claim of entitlement to service connection for "shaking nervous condition (possible onset of Parkinson's)" was granted as service connection for Parkinson's disease, "previously rated as shaking nervous condition."  Regardless of whether the name of the Veteran's current diagnosis is found to be Parkinson's disease, Parkinsonian tremors, or essential tremor, the Veteran is clearly service connected for a disability manifested by tremors.  A VA examination is therefore required that will adequately address all of the symptoms associated with this disorder, to include all impairment of motor, sensory, and mental function.  See 38 C.F.R. § 4.124a.

Total Disability Rating Based on Individual Unemployability

The Board also finds that the record is unclear regarding the date that the Veteran's service-connected disabilities first prevented him from performing substantially gainful occupational activities.  The Veteran has currently been assigned a total disability rating based on individual unemployability effective March 12, 2012, based on the date that he initially reported to VA that he had stopped working.

At the February 2002 Board hearing, the Veteran stated that he had frequent back pain and that although he worked a full 40-hour work week as a door-to-door salesman, he sometimes missed work because of his low back disorder.  He stated that he had to get in and out of his truck 50 to 100 times a day, and that this and the extensive walking was difficult.

In September 2005, the Veteran told his private physician that he worked full time but had worsening back and left thigh pain which prevented him from walking and doing his job.  In May 2006, the Veteran reported that he was working as a fundraiser and had one employee who did most of the work because of the Veteran's chronic back pain.  He stated that over the years, his income had decreased in half from his previous salary because of the increased back pain.  In July 2010, the Veteran reported to his private physician that his back pain limited his ability to engage in physical activity, and thus he had to change professions.  In December 2010, the Veteran told his psychiatrist that he was not able to make an adequate living because of his health problems.  At a January 2012 neurology consultation, the Veteran reported that he was unable to work for the past 4 to 5 years.

In an April 2012 letter, the Veteran's attorney wrote that the Veteran had last worked in March 2012, and on the Veteran's 2012 Social Security Administration application, he reported that he stopped working on March 18, 2012.

In a July 2016 letter, however, the Veteran's attorney then argued that the Veteran had in fact been unemployable due to service-connected disabilities since 2000.  A June 2016 letter was submitted from private physician S.J. which stated that the Veteran's medical problems rendered the Veteran unable to perform any sedentary or physical work from 2000 to 2012.

Although these assertions are clearly contradicted by the other evidence of record, which show that the Veteran did continue to work, in at least a part-time capacity, until 2012, the Board will nevertheless accept that further development should be performed to determine whether the Veteran's employment status from 2000 to 2012 constituted "substantially gainful" employment.  See 38 C.F.R. §§ 4.16(a), 4.17 (2016).

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  "Marginal" employment, where a Veteran is employed at less than half the usual remuneration for such work, is not incompatible with a finding of unemployability.  38 C.F.R. § 4.17(a).

The Board therefore remands this issue in order to obtain a social and industrial survey to address this question of whether the Veteran was engaged in substantially gainful employment prior to March 12, 2012.

While on remand, the Veteran is afforded the opportunity to provide the Board with evidence regarding how prior to March 12, 2012 his disability caused any economic impact, to include statements relating to income and time lost from work, as well as any other relevant treatment records.  All identified records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and invite him to provide evidence of the economic impact of his service-connected disabilities on his occupational functioning prior to March 12, 2012.  Such evidence includes, but is not limited to, income tax reports, income statements, employment documents, sick leave records, or any other information that would demonstrate how his service-connected disabilities have affected his earnings.  

2. Contact the Veteran and request that he provide the full name and address of any additional private medical facilities or providers from whom he receives continued medical care, to specifically include all private treatment records associated with his lumbar spine laminectomy surgery on March 25, 2013.  Following receipt of that information, the AOJ should contact all providers in question, and request that they provide copies of any records of treatment provided to the Veteran.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.

3. Obtain all outstanding, pertinent VA treatment records since November 2016.  All records received should be associated with the claims file.  If the AOJ cannot locate any VA or identified private records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

4. Request an addendum opinion from the physician examiner who performed the July 2014 scars/disfigurement examination.  If that examiner is no longer available, forward the request to a similarly qualified physician.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that all files have been reviewed.  

The examiner is asked to again address whether it is as likely as not that the Veteran's basal cell carcinomas and squamous cell carcinomas were caused by exposure to Agent Orange and other herbicide agents during his service in Vietnam.  The examiner is asked to specifically discuss the medical literature submitted by the Veteran and his attorney addressing the relationship between exposure to chemicals such as benzene and dioxin and the subsequent development of skin cancer, including the article Environmental and Occupational Causes of Center New Evidence, 2005-2007 from the Review of Environmental Health.

A complete rationale must be provided for any opinion offered.  If the question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

5. Request an addendum opinion from the physician examiner who performed the March 2015 back (thoracolumbar spine) examination.  If that examiner is no longer available, forward the request to a similarly qualified physician.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that all files have been reviewed.  

The examiner is asked to state whether it is as likely as not that the Veteran's bladder impairment, to include bladder incontinence, is secondary to or a symptom associated with his service-connected lumbar spine degenerative disc disease.  The examiner is asked to specifically discuss the Veteran's 2006 and 2007 medical treatment for neurogenic bladder in conjunction with his treatment for a low back disorder.

A complete rationale must be provided for any opinion offered.  If the question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

If, following the receipt of the addendum medical opinion, it is found necessary to schedule the Veteran for a VA examination to determine the current severity of his current voiding dysfunction disorder/incontinence, schedule the Veteran for an appropriate examination.

6. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The examiner must be provided access to all files in Virtual VA and VBMS, and must specify in the examination report that these files have been reviewed.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, to include a detailed mental status examination, the examiner should identify and describe in detail all manifestations and symptoms of his PTSD.  The examiner is asked to specifically address the VA treatment records showing that the Veteran has expressed suicidality in the past, including a possible plan, and to discuss whether the Veteran is in persistent danger of hurting himself or others.

A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

7. Schedule the Veteran for a VA examination to determine the current symptoms and severity associated with his service-connected Parkinson's disease/tremors.  The examiner must be provided access to all files in Virtual VA and VBMS, and must specify in the examination report that these files have been reviewed.  

After performing an in-person examination of the Veteran, the examiner is asked to discuss all manifestations of the Veteran's Parkinson's disease/Parkinsonian tremors/essential tremor disorder.  The Board notes that this may include impairment in motor, sensory, or mental function.  See 38 C.F.R. § 4.124a.

If the Veteran has symptoms which are attributed to separate etiologies, the examiner must try to differentiate which symptoms are manifestations of a tremor disorder and which are manifestations of a separate, non-service connected disorder, such as a cervical spine disorder or upper extremity radiculopathy.  If it not possible to differentiate the separate etiologies, the examiner should so state and explain why.

A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

8. Arrange for the Veteran to undergo a social and industrial survey, administered by a social worker (or other appropriate evaluator), to evaluate the impact of his service-connected disabilities on his occupational functioning prior to March 12, 2012.  The Board notes that during this period, the Veteran was service-connected for lumbar spine degenerative disk disease, left and right lower extremity radiculopathy, and scars of the back, effective August 18, 2000; for dermatitis and Parkinson's disease, effective October 15, 2009; and for PTSD, effective February 22, 2011.

The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that all files have been reviewed.  

Following completion of the social and industrial survey, the examiner is to discuss whether the Veteran has, at any time prior to March 12, 2012, been unable to maintain an occupation that provides an annual income that exceeds the poverty threshold for one person.  The examiner must specifically discuss whether at any time prior to March 12, 2012, the Veteran's employment could be considered "marginal," due to his income being less than half the usual remuneration for such work.

A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

9. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).

10. After the development requested has been completed, conduct any further development indicated.  Ensure that all examiners documented consideration of all relevant records in Virtual VA and VBMS, and that all reports are in compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures at once.

11. Thereafter, readjudicate the issues.  If any benefit is not granted, the appellant and his attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


